Exhibit 10.2(f)

CYTEC INDUSTRIES INC.

Executive Income Continuity Plan

(as amended and restated December 15, 2008)

1. Purpose. The purpose of this Executive Income Continuity Plan (the “Plan”) is
to retain the services of executives in the senior management group of Cytec
Industries Inc. (the “Company”) and its subsidiaries and to reinforce and
encourage the continuing attention, dedication and loyalty of these executives
without the distraction of concern over the possibility of involuntary or
constructive termination of employment resulting from unforeseen developments,
by providing income continuity for a limited period.

The Plan is amended and restated effective December 15, 2008. The Plan, as
amended and restated, is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations thereunder and
related guidance issued by the Internal Revenue Service (“IRS”).

2. Definitions. Unless the context otherwise requires, the following terms shall
have the meanings respectively indicated:

(a) “Board of Directors” shall mean the board of directors of Cytec Industries
Inc.

(b) “Cause” shall mean (i) the willful and continued failure by a Participant
substantially to perform such Participant’s duties with the Company (other than
any such failure resulting from such Participant’s incapacity due to physical or
mental illness), after a demand for substantial performance is delivered to the
Participant by the Company which specifically identifies the manner in which the
Company believes that the Participant has not substantially performed such
Participant’s duties, or (ii) the willful engaging by the Participant in conduct
demonstrably injurious to the Company. For purposes of this definition, no act,
or failure to act, on the part of a Participant shall be considered “willful”
unless done, or omitted to be done, by such Participant without reasonable
belief that such Participant’s action or omission was in the best interests of
the Company and was lawful.

(c) A “Change in Control” shall be deemed to have occurred upon the occurrence
of the one of the following events:

 

  (i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

 

  (ii)

Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most



--------------------------------------------------------------------------------

 

recent acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

 

  (iii) A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not recommended by a
majority of the members of the Board prior to the date of the appointment or
election; or

 

  (iv) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

(d) “Company” shall mean Cytec Industries Inc. and, except for the purposes of
Section 2(c) of the Plan, shall include any of its subsidiaries which employs
Participants of this Plan.

(e) “Compensation Committee” shall mean the Compensation and Management
Development Committee as constituted from time to time of the Board of
Directors, or such other body as shall have similar authority and
responsibility.

(f) “Date of Termination” shall mean (i) if the employment of a Participant is
terminated by death, the date of such Participant’s death, (ii) if the
Participant retires, the date of such Participant’s retirement, (iii) if such
employment is terminated by the Company other than for Cause or other than as a
result of Disability, the date specified in the Notice of Termination, (iv) if
such employment is terminated for Disability, the date of such Participant’s
Disability, (v) if employment is terminated by the Participant for Good Reason,
the date specified in the Notice of Termination, (vi) if the Participant’s
employment is terminated following a Change in Control, the date in the Notice
of Termination, and (vii) otherwise shall be the last day of work.

(g) “Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

(h) “Good Reason” shall mean:

 

  (i) A change in assignment resulting in the assignment to a Participant of
substantially reduced responsibilities compared with those assigned to such
Participant prior to such change, or any change in such Participant’s status,
authority or position which represents a demotion (actual or de facto) from such
Participant’s status, authority or position immediately prior to such change,
except in connection with the termination of such Participant’s employment
because of death or retirement, by the Company for Disability or Cause, or by
such Participant other than for a Good Reason enumerated in any of the following
subparagraphs of this subsection (h);

 

2



--------------------------------------------------------------------------------

  (ii) The assignment to a Participant of duties inconsistent with such
Participant’s responsibilities prior to such assignment, unless such new duties
are consistent with a position of equal or greater status, authority, and
position;

 

  (iii) A reduction in the base salary of a Participant as the same may be
increased from time to time;

 

  (iv) A failure to continue the I.C. Plan (or a plan providing substantially
similar benefits) as the same may be modified from time to time but in a form
not less favorable than as of the date of adoption of this Plan, or a failure to
continue a Participant as a participant in the I.C. Plan on a basis consistent
with the basis on which the I.C. Plan is administered as of such date;

 

  (v) A failure to pay a Participant any portion of such Participant’s current
or deferred compensation within seven (7) days of the date such compensation is
due;

 

  (vi) The relocation of the principal executive offices of the Company to a
location more than 50 miles from the location of the present executive offices
or outside of New Jersey, or requiring a Participant to be based anywhere other
than the principal executive offices (or, if a Participant is not based at such
executive offices, requiring such Participant to be based at another location
not within 50 miles of such location) except for required travel on business to
an extent substantially consistent with such Participant’s duties and
responsibilities, or in the event of consent to any such relocation of the base
location of a Participant the failure to pay (or provide reimbursement for) all
expenses of such Participant incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect immediately prior to the Change in Control;

 

  (vii)

The failure to continue in effect any benefit or compensation plan (including
but not limited to the Long-Term Disability Plan, the I.C. Plan, stock option,
stock appreciation rights and stock appreciation right features of the 1993
Stock Award and Incentive Plan (or of any subsequent and/or substitute plan)),
the Employees’ Savings Plan, the Supplemental Savings Plan, life insurance plan,
health and accident plan, disability or vacation plan in which a Participant is
participating, or the taking of any action which would adversely affect
participation (including the Participant’s eligibility to participate, the
amount of the Participant’s benefits, and the level of the Participant’s
participation relative to other participants) in or materially reduce benefits
under any of such plans, or

 

3



--------------------------------------------------------------------------------

 

the failure to fund any “rabbi trust” created for the payment of any of the
foregoing benefits, when, and to the extent, required by the terms of any such
trust, unless such action is required pursuant to law or unless substantially
similar benefits are continued in the aggregate under other plans, programs or
arrangements;

 

  (viii) The failure to obtain the assumption of or an agreement to carry out
the terms of this Plan by any successor as contemplated in Section 10 of the
Plan; or

 

  (ix) Any purported termination of a Participant’s employment by the Company
which is not effected pursuant to a Notice of Termination as herein defined.

(i) “I.C. Plan” means the existing system of annual cash bonuses payable to
Company employees (including Participants), pursuant to which annual target
bonuses are established based upon job levels and payments of bonuses as a
percentage of such targets are made based upon Company, business group and
individual performance.

(j) “Notice of Termination” shall mean a notice which indicates the specific
basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis. The
Notice of Termination shall also include the date of termination.

(k) “Officers” shall mean the chairman, vice chairman, president, and any other
person designated as an executive officer of Cytec Industries Inc. by resolution
of the Board of Directors.

(l) “Participant” shall mean a person who is employed by the Company on a
full-time basis (as reflected in the Company’s payroll records) and for a
regular fixed compensation (other than on a retainer or compensation for
temporary employment) and who is included in the membership of this Plan as
provided in Section 3 of the Plan.

(m) “Service”, as used in Section 5 of this Plan, shall mean service as a full
time employee of the Company (as reflected in the Company’s payroll records) or
one of its subsidiaries.

3. Membership. All Officers shall be Participants. The Compensation Committee
may designate any other employee as a Participant. After an employee becomes a
Participant, such employee’s membership shall continue until the employee’s
death or retirement, termination of employment by the Company for Cause or
Disability, or termination of employment by such Participant other than for Good
Reason.

4. Termination of Employment. Each Participant shall be entitled to receive the
income continuation payments provided for in Section 5 of the Plan upon
termination of such Participant’s employment, unless such termination is
(a) because of the Participant’s death, Disability or retirement, (b) by the
Company for Cause, or (c) by such Participant other than for Good Reason;
provided that, if Notice of Termination is given prior to a Change in Control,
such

 

4



--------------------------------------------------------------------------------

Participant shall have signed and delivered, in form and substance satisfactory
to the General Counsel, a one-year non-compete agreement, a non-disparagement
agreement, and a waiver, effectively waiving all claims against the Company
(including its directors, officers, employees and agents) arising out of such
Participant’s employment, other than claims for payment post-termination of
employment under the terms of this Plan and employee benefit and compensation
plans of the Company, such waiver, non-disparagement agreement and a non-compete
agreement to be delivered no later than the later of thirty days following
(i) the date of Notice of Termination, or (ii) written request therefor by the
Company.

5. Income Continuation.

(a) Subject to the provisions of Section 7 of the Plan, upon the termination of
employment, pursuant to Section 4 of the Plan, of a Participant, who is an
Officer or who, on the Date of Termination, has at least one year of Service,
the Company shall pay to the Participant the sum of the Participant’s annual
base salary at the rate in effect at the time Notice of Termination is given
plus the Participant’s Annual Bonus (excluding performance stock/cash awards)
under the I.C. Plan based on such rate, in equal monthly installments over a 12
month period following the Date of Termination, subject to Subsections (c) and
(d) of this Section; provided that in the case of Notice of Termination given
after a Change in Control, such 12 month period shall be extended to 36 months
and such amount be payable in a lump sum following the Date of Termination,
subject to Subsections (c) and (d) of this Section. As used in this Section 5 of
the Plan, “Annual Bonus” means the greater of (i) the annual target bonus under
the I.C. Plan attributable to the Participant, or (ii) said annual target bonus
times a fraction equivalent to the average percentage of said annual target
bonus paid to said Participant for each of the two preceding fiscal years of the
Company (or for such lesser period of time as such Participant participated in
the I.C. Plan).

(b) Subject to the provisions of Section 7 of the Plan, upon the termination of
employment, pursuant to Section 4 of the Plan, of any other Participant, the
Company shall pay to the Participant the sum of the Participant’s annual base
salary at the rate in effect at the time Notice of Termination is given plus the
Participant’s Annual Bonus (excluding Performance Stock/Cash Awards) under the
I.C. Plan based on such rate, in equal monthly installments over a period of 12
months following the Date of Termination.

(c) All payments under subsections (a) and (b) of this Section 5 of the Plan
shall commence, or be paid, on the first business day of the seventh month after
the Participant’s Date of Termination. Payments that would have been made during
the six-month period following the Participant’s Date of Termination shall be
paid to the Participant on the first business day of the seventh month after the
Participant’s Date of Termination, without interest.

(d) Notwithstanding anything in the Plan to the contrary, (i) no payment shall
be made with respect to any period beyond the date of the Participant’s 65th
birthday (including the portion of the lump sum payment described in Subsection
(a) that relates to installment payments that would have been made after the
Participant attained age 65 if the Participant would have received installment
payments rather than the lump sum payment), and (ii) there shall be deducted
from any payments required hereunder (x) any payments made with respect to any
required notice period under any employment agreement between a Participant and
the Company

 

5



--------------------------------------------------------------------------------

or one of its subsidiaries, and (y) any payments received by the Participant
under the Company’s Long Term Disability Plan or under any short term disability
plan or program of the Company during the period with respect to which income
continuation is computed hereunder. Payment that cannot otherwise be made to the
Participant prior to the Participant’s 65th birthday as a result of the
six-month delay described in Subsection (c) of this Section shall be paid to the
Participant on the first business day of the seventh month after the
Participant’s Date of Termination, without interest.

6. Other Payments. Subject to the provisions of Section 7 of the Plan, upon
termination of the employment of a Participant pursuant to Section 4 of the
Plan, the Company shall, in addition to the payments provided for in Section 5
of the Plan, pay to the Participant:

(a) All relocation payments described in Section 2(h)(vi) of the Plan and all
legal fees and expenses incurred by the Participant as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Plan or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Code to any payment or benefit provided hereunder); and

(b) During the period of two years following the Date of Termination, all
reasonable expenses incurred by the Participant in seeking comparable employment
with another employer to the extent not otherwise reimbursed to the Participant,
including, without limitation, the fees and expenses of a reputable out
placement organization, and reasonable travel, telephone and office expenses.

7. Competitive Employment. The Company, at its option, may discontinue any
payments being made to any Participant pursuant to Section 5 or Section 6 of the
Plan if such Participant engages in the operation or management of any business
anywhere in the world, whether as owner, stockholder, partner, officer,
consultant, employee or otherwise, which at such time is in competition with any
business of the Company in any field with which such Participant was involved
during the last two years of the Participant’s employment by the Company.
Ownership by such Participant of five percent or less of the shares of stock of
any company listed on a national securities exchange or having at least 100
stockholders shall not make such Participant a “stockholder” within the meaning
of that term as used in this Section 7 of the Plan.

8. Maintenance of Other Benefit Plans. For a period of two (2) years following a
Participant’s Date of Termination, the Company shall maintain in full force and
effect, for the continued benefit of each Participant entitled to receive, or
who received, payments pursuant to Section 5 of the Plan, comprehensive medical
and dental insurance, group life insurance, and financial planning and tax
preparation and counseling services (but not including disability coverage) on
the same basis as such Participant participated immediately prior to the Date of
Termination, and further provided that if the Participant’s continued
participation is not permitted under the general terms and provisions of such
plans and programs or applicable law, the Company shall provide equivalent
benefits.

9. No Mitigation. No Participant shall be required to mitigate the amount of any
payment provided for under this Plan by seeking other employment or otherwise,
nor shall the

 

6



--------------------------------------------------------------------------------

amount of any payment so provided for be reduced by any compensation earned by
any Participant as the result of employment by another employer, by retirement
benefits or by offset against any amount claimed to be owed by the Participant
to the Company.

10. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

11. Notice. Any notice expressly provided for under this Plan shall be in
writing, shall be given either manually or by mail, telegram, telex, telefax or
cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention: Secretary, or by any Participant at the address on the records
of the Company for such Participant, or if and when mailed by registered mail,
postage prepaid, return receipt requested, addressed to the Company or the
Participant to be notified at such address. Either the Company or any
Participant may, by notice to the other, change its address for receiving
notices.

12. Funding. All payments provided for under this Plan for Participants
(including those who have retired) shall not be funded or secured, and no trust
shall be created hereunder. Payments under the Plan shall become fully vested
and nonforfeitable upon the termination of a Participant’s employment except for
termination where a Participant not be entitled to income continuation payments
as provided in Section 4 and except as provided in Section 7 of the Plan.

13. Amendment and Termination.

(a) The Board of Directors may at any time or from time to time amend or
terminate this Plan. No such amendment or termination may adversely affect any
vested benefits hereunder; and, provided further, that after a Change in
Control, this Plan may not be amended or terminated without the consent of all
persons who were Participants as of the date of such Change in Control
(including those who have retired).

(b) In addition, no amendment or termination made within one year before a
Change in Control and made while a Prospective Change in Control is pending may
adversely affect any benefit that might at any time be or become owing hereunder
to a person who, immediately prior to the commencement of such Prospective
Change in Control, was a Participant, without the consent of such person (other
than a benefit to any such person who is the person, or part of the group,
making the offer, or negotiating to make the offer, which constitutes the
Prospective Change in Control). As used herein, the term “Prospective Change in
Control” means (i) any offer presented, directly or indirectly, to the Board of
Directors of the Company which, if consummated, would constitute a Change in
Control, or (ii) any negotiation with the Board of Directors or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).

14. Claim and Appeal Procedure. This Section 14 of the Plan shall not apply
after there has been a Change in Control.

 

7



--------------------------------------------------------------------------------

The Company shall appoint a person or persons to adjudicate claims and appeals
under the Plan (the “Administrator”). The Administrator shall provide adequate
notice in writing to any Participant or to any beneficiary (the “Claimant”)
whose claim for benefits under the Plan has been denied. The Administrator’s
notice to the Claimant shall set forth:

(a) The specific reason for the denial;

(b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(c) A description of any additional material and information that is needed;

(d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that the Claimant’s failure to appeal
the action to the Administrator in writing within the seventy-five (75) day
period will render the Administrator’s determination final, binding and
conclusive; and

(e) The name and address to whom the Claimant may forward an appeal.

If the Claimant should appeal to the Administrator, the Claimant, or the
Claimant’s duly authorized representative, may submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative feels are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review. The Administrator’s notice to the Claimant shall set forth:

(i) The specific reason for the denial;

(ii) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim; and

(iv) A statement that the Claimant has a right to bring a civil action under
Section 502(a) of ERISA.

 

8



--------------------------------------------------------------------------------

15. Governing Law. This Plan, and the rights and obligations of the Company and
the Participants hereunder, shall be construed and governed in accordance with
the law of the State of New Jersey.

16. Partial Invalidity. If any provision of this Plan is determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

*        *        *

 

/s/ ROY SMITH

   

12/15/2008

ROY SMITH     DATE

/s/ MARILYN R. CHARLES

   

12/15/2008

MARILYN R. CHARLES     DATE

*        *        *

I,                                                              , have read and
understand the terms of the Plan.

 

 

   

 

PARTICIPANT     DATE

 

9